DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means/units” or “step” or a term used as a substitute for “means/units” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means/units” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means/units” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means/units” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means/units” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means/units” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, the claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses the term 
The terminology all instances of the term “unit” and “means” such as charging unit, switching unit, connecting unit, communication unit, central unit, power unit, and charging means.  Similar reasoning applies to other independent claim(s) that contain(s) similar issues as the above claim. Additionally, similar reasoning applies to other dependent claim(s) that contain(s) similar issues as the above claim. The dependent claims depend on a rejected parent claim and do not cure its deficiencies. 
  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (DE 60207349) in view of Sugimoto (US 6094135) in view of Gloceri (US 2010/0025131).
Regarding claim 1, 

A driver circuit for controlling and powering a smoke generating canister, said driver circuit comprising a power output connected to said smoke generating canister for activation thereof (elements 6, 10, 12; [0033-5]; Fig. 1-2; 32 et seq.), 
a charging unit providing after a charging process sufficient power for igniting and driving said smoke generating canister (elements 11, 9; [0033-5]; Fig. 1-2; 32 et seq.), 
a switching unit connected to said charging unit and to a said smoke generating canister for releasing power from said charging unit to said smoke generating canister (elements 10; [0033-5]; Fig. 1-2; 32 et seq.), 
The above art/combination does not expressly disclose a first pole; a connecting unit connected to a second pole of said smoke generating canister for allowing power to flow through said smoke generating canister, wherein activation of both said connecting unit and said switching unit during an overlapping time period is required for activation of said smoke generating canister.
Saiz teaches or suggests: a connecting unit connected to said smoke generating canister for allowing power to flow through said smoke generating canister, wherein activation of both said connecting unit and said switching unit during an overlapping time period is required for activation of said smoke generating canister (switch signals B1 and B2; intrusion detector signal [0033-5]; Fig. 1-2; 32 et seq.). 

 Sugimoto teaches or suggests: smoke generator; driver circuit; activation of a smoke generator; a connecting unit for allowing power to flow through said smoke generating canister, wherein activation of both elements during an overlapping time period is required for activation of said smoke generating canister; switching unit (combination of different input signals to prevent false activation Col 1, ll 20-8; Col 6, ll. 27-56; 3; checking if all conditions are present to avoid false smoke generation Col 8, ll. 11- Col 12, ll. 2; Col 3, ll. 30 et seq.; Fig. 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, hinder theft, and prevent false activation of the smoke generator.
Gloceri teaches or suggests: a first pole; a second pole (pair of opposite polarity signals; signals paths compromised by connected to voltage or ground or by change in voltage drop, other path can provide competing electrical signal that can identify the fault [0190]; [0135]; 39 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed 
Regarding claim 2, the combination as applied above further teaches or suggests: 
said connecting unit and said switching unit are activated by signals of opposite polarities (Gloceri [0190]; 39 et seq.; see also claim 1 and above claim(s)).
Regarding claim 6, 
a testing unit is connected to said canister for providing limited current to run through said canister and wherein an actual current flow from said testing unit is determined to be indicative of the canister being connected or disconnected (Saiz [0034]; 32 et seq.; see also claim 1 and above claim(s)) .
Regarding claim(s) 7-8, claims are rejected under similar reasons as claim 1.
Regarding claim 7, 
A method for driving for controlling and powering a smoke generating canister having a first pole and a second pole for receiving and draining, respectively, current, comprising (rejected under similar reasons as claim 1):

The above art/combination does not expressly disclose applying a control signal to a connect input of said driver circuit for switching a connecting unit to an ON state in which current is allowed to flow from said smoke generating canister to ground, and applying a trigger signal at a trigger input of switching unit to an ON state in which current from said charging means is transferred to said smoke generating canister and from said smoke generating canister to ground.
Saiz teaches or suggests: applying a control signal to a connect input of said driver circuit for switching a connecting unit to an ON state in which current is allowed to flow from said smoke generating canister to ground, and applying a trigger signal at a trigger input of switching unit to an ON state in which current from said charging means is transferred to said smoke generating canister and from said smoke generating canister to ground (elements 11, 9, 6, 10, 12; trigger the smoke generator; pressing B1 switches relay to charging voltage and switch to ground; delay capacitance changed and controlled by processing unit; to ensure triggering, must press button B2 to trigger smoke generator; switch relay so discharge via smoke generator; switch connected to earth, relay connected to smoke generator; canister connected to ground [0033-5]; Fig. 1-2; 32 et seq.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed 
Regarding claim 8, 
A smoke generator comprising (rejected under similar reasons as claim 1).  The combination of prior art above further teaches the hardware elements; a communication unit, a central unit, a driver circuit, a power unit, and a smoke generating canister, wherein said communication unit is arranged to receive a signal for activation of said smoke generating canister, said central unit is arranged for producing a plurality of control signals for activating and controlling said driver circuit, and said power unit is arranged to supply power various units of the smoke generator, so as to make said smoke generator a self-contained unit (Saiz Fig. 1-2; trigger the smoke generator; pressing B1 switches relay to charging voltage and switch to ground; delay capacitance changed and controlled by processing unit; to ensure triggering, must press button B2 to trigger smoke generator; switch relay so discharge via smoke generator; switch connected to earth, relay connected to smoke generator; canister connected to ground [0033-5]; 32 et seq.; see also claims 1, 7), wherein said driver circuit comprises; a charging unit providing after a charging process sufficient power for igniting and driving said smoke generating canister, a switching unit connected to said charging unit and to a first pole of said smoke generating canister for releasing power from said charging unit to said smoke generating canister, and a connecting unit connected to a second .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/           Primary Examiner, Art Unit 2684